Citation Nr: 0600625	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-14 931	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine

THE ISSUE

Entitlement to an effective date prior to October 16, 2003 for the grant of service 
connection for chronic lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1947 to July 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision by the RO in Togus, 
Maine that granted service connection for chronic lymphocytic 
leukemia and a 100 percent rating effective October 16, 2003; 
the veteran appealed for an earlier effective date.  In a 
June 2005 decision, the Board denied entitlement to an 
earlier effective date.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2005.

2.  In a September 2005 order, the Court vacated the Board's 
June 2005 decision and dismissed the appeal for lack of 
jurisdiction.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died on July [redacted], 2005.  On July 
26, 2005, his attorney filed a notice of appeal with the 
Court.  In its September 2005 order, after receiving notice 
that the veteran had died, the Court vacated the June 2005 
Board decision, dismissed the appeal, and returned the case 
to the Board.  In December 2005, the Board received a copy of 
the veteran's death certificate.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


